Appellate Case: 20-8015   Document: 010110675716                       FILED Page: 1
                                                     Date Filed: 04/26/2022
                                                          United States Court of Appeals
                                                                    Tenth Circuit

                                    PUBLISH                       April 26, 2022
                                                              Christopher M. Wolpert
                    UNITED STATES COURT OF APPEALS                Clerk of Court

                                  TENTH CIRCUIT


 EIGHTEEN SEVENTY, LP; MARIE
 KENNEDY FOUNDATION,

       Plaintiffs - Appellants,
                                                        No. 20-8015
 v.

 RICHARD JAYSON,

       Defendant - Appellee.


                   Appeal from the United States District Court
                           for the District of Wyoming
                        (D.C. No. 2:19-CV-00022-SWS)


 Leah C. Schwartz, Ranck & Schwartz, LLC, Jackson, Wyoming, for Plaintiffs-
 Appellants.

 Tyler J. Garrett, Hathaway & Kunz, LLP, Cheyenne, Wyoming, for Defendant-
 Appellee.


 Before HARTZ, HOLMES, and PHILLIPS, Circuit Judges.


 HOLMES, Circuit Judge.


       This case presents an issue of whether a federal court in Wyoming has

 personal jurisdiction over a defendant who is domiciled and resides in the United

 Kingdom and has never visited Wyoming. Over the course of four years,
Appellate Case: 20-8015   Document: 010110675716       Date Filed: 04/26/2022   Page: 2



 Plaintiffs-Appellants Eighteen Seventy, LP and the Marie Kennedy Foundation

 (the “Kennedy Entities” or “Entities”) lost more than $10 million that they

 invested in CRUPE Pte. Ltd. (“CRUPE”) and its subsidiaries. CRUPE is a

 foreign company organized under the laws of Singapore and managed in Zurich,

 Switzerland. Believing that CRUPE’s co-founder and CFO, Defendant-Appellee

 Richard Jayson, induced their investment losses through misrepresentations and

 material omissions, the Kennedy Entities sued Mr. Jayson for gross negligence

 and breach of fiduciary duty in the U.S. District Court for the District of

 Wyoming. The Entities—both of which have their principal place of business in

 Wyoming—averred that Mr. Jayson surreptitiously used their financial support to

 compensate himself and another company co-founder while failing to provide the

 Kennedy Entities with information about CRUPE’s viability and the true nature of

 their investments.

       Mr. Jayson, a domiciliary and resident of the United Kingdom, moved to

 dismiss the Kennedy Entities’ suit, pursuant to Federal Rule of Civil Procedure

 12(b)(2), arguing that the court lacked personal jurisdiction over him. The

 district court agreed with Mr. Jayson and dismissed the complaint.

       The Kennedy Entities now appeal, claiming the district court erred when it

 held that Mr. Jayson lacked the requisite minimum contacts with Wyoming to

 afford the court personal jurisdiction. They contend that Mr. Jayson purposefully

 directed his tortious activities at Wyoming by preparing investment documents

                                           2
Appellate Case: 20-8015    Document: 010110675716        Date Filed: 04/26/2022    Page: 3



 that encouraged the Kennedy Entities’ investments and by communicating with

 the Entities’ owners about the investments. Because the Kennedy Entities’ losses

 allegedly stemmed from these actions of Mr. Jayson, they assert that they have

 made a prima facie showing of his minimum contacts with Wyoming.

 Accordingly, they urge us to hold that the court erred in determining that it lacked

 personal jurisdiction over Mr. Jayson and to reverse the district court’s judgment

 and remand for further proceedings.

       However, exercising jurisdiction under 28 U.S.C. § 1291, we affirm the

 district court’s judgment dismissing this action for lack of personal jurisdiction.

 Stated concisely, because the Kennedy Entities assert a “purposeful direction”

 theory of personal jurisdiction, the operative standard calls for an inquiry into

 whether the Entities have shown that Mr. Jayson’s acts were (1) intentional,

 (2) “expressly aimed” at Wyoming, and (3) done with “knowledge that the brunt

 of the injury would be felt” in Wyoming. Dudnikov v. Chalk & Vermillion Fine

 Arts, Inc., 514 F.3d 1063, 1072 (10th Cir. 2008).

       Although the Kennedy Entities meet the first prong of the purposeful

 direction test, they fail to satisfy the second: that is, they fail to show that Mr.

 Jayson expressly aimed his conduct at Wyoming. Because the Kennedy Entities’

 failure to make this showing is sufficient, standing alone, to fatally undercut their

 efforts to show purposeful direction and, more generally, to establish a prima

 facie case of personal jurisdiction over Mr. Jayson, we end our analysis there and

                                            3
Appellate Case: 20-8015   Document: 010110675716       Date Filed: 04/26/2022   Page: 4



 uphold the district court’s judgment. The upshot is that the Kennedy Entities’

 appellate challenge fails.

                                           I

                                          A

       The Kennedy Entities are organized under the laws of Delaware. Each has

 a principal place of business in Big Horn, Wyoming. 1 Eighteen Seventy, LP is a

 limited partnership that invests in stocks, bonds, commodities, futures, and other

 investment instruments, including private equity, while the Marie Kennedy

 Foundation is a private foundation that “makes grants to qualified grantees from a

 pool of capital, which is invested to generate funds for grants.” Aplts.’ App.,

 Vol. I, ¶ 7, at 7 (Compl., filed Jan. 31, 2019). Two brothers—Wyoming resident

 Peter Kennedy and Florida resident Paul Kennedy—make the investment

 decisions for each Entity. A third brother, John Kennedy—also a resident of

 Wyoming—owns Eighteen Seventy along with Peter and Paul. In addition to each

 Entity having its headquarters in Wyoming, Eighteen Seventy maintains its

 minute book and other corporate documents in Wyoming. The record does not




       1
              In reviewing a district court’s grant of a motion to dismiss for lack of
 personal jurisdiction, we construe the facts “in the light most favorable to
 plaintiffs.” Dudnikov, 514 F.3d at 1068.

                                           4
Appellate Case: 20-8015    Document: 010110675716       Date Filed: 04/26/2022    Page: 5



 tell us, however, whether either entity has any Wyoming-based investments or

 bank accounts. 2

                                            B

       In 2011, Eighteen Seventy was introduced to Stuart Robertson, CRUPE’s

 CEO and co-founder, regarding a possible capital investment in CRUPE. CRUPE

 claimed to have developed a unique building substance used in construction,

 which derived its value from being “environmentally-friendly, seismically,

 thermally and acoustically superior[,] . . . lighter than other building materials[,] .

 . . [and] fire-retardant.” Id., ¶ 30, at 12. CRUPE, based in Singapore and

 managed in Zurich, Switzerland, sought investments around the world to develop

 and market this product. Prior to investing in CRUPE, the Kennedy Entities

 allege that they were advised that CRUPE’s unique building substance was

 technology that could not be reverse-engineered and was protected by patents

 pending in the United States and abroad. Furthermore, they allegedly were

 assured that “the technology, patent position, know-how and registered

 trademarks constituted the intellectual property of CRUPE”—owned through a

 CRUPE subsidiary, CRUPE IP GmbH. Id., ¶ 31, at 12–13. The Entities

 considered this technology (the “CRUPE IP” or “IP”) to be CRUPE’s most

 valuable asset.

       2
               The Kennedy Entities assert in their briefing on appeal that “[s]everal
 of the Foundation’s grantees are Wyoming non-profits,” Aplts.’ Opening Br. at 3
 n.2, but there is no support for this assertion in either the complaint or the record.

                                            5
Appellate Case: 20-8015   Document: 010110675716        Date Filed: 04/26/2022    Page: 6



       Mr. Jayson, a resident of the U.K., did not participate in these initial

 investment-related discussions, which took place over email and in meetings held

 outside of the United States. As CRUPE’s director and CFO, Mr. Jayson was

 responsible for gathering information and drafting documents for potential

 investors. He first became involved with the Kennedy Entities indirectly, when

 he helped prepare a confidential memorandum (“Confidential Memorandum”) for

 those interested in investing in CRUPE. 3 CRUPE’s attorney, Andreas Bihrer,

 subsequently emailed the memorandum to Peter and Paul Kennedy.

       After reviewing the Confidential Memorandum, Eighteen Seventy, along

 with eleven other international investors, entered into a written investment

 agreement (the “Investment Agreement”) with CRUPE on February 15, 2012. See

 Aplts.’ App., Vol. II, at 381 (Investment Agreement, dated Feb. 15, 2012)

 (showing investors located in St. Lucia, the British Virgin Islands, Hong Kong,

 Switzerland, the United Kingdom, and Singapore); see also Aplts.’ Opening Br.

 at 8 (asserting that Eighteen Seventy decided to invest in CRUPE “[b]ased on the

 Confidential Memo and accompanying documents”). The Investment Agreement

       3
               Apparently, the Confidential Memorandum was sent to potential
 investors besides the Entities because the memorandum is not specifically tailored
 to the Entities and offers advisements—speaking generally—to a class of
 “[p]otential investors.” Aplts.’ App., Vol. II, at 421 (Confidential Mem., dated
 Nov. 2011). In this vein, Mr. Jayson asserts that his “assistance” with this
 memorandum “came before the Kennedy Entities came on the scene, as those
 documents had to be reviewed and approved by CRUPE’s Board of Directors
 before being sent to potential investors.” Aplee.’s Resp. Br. at 36. The Entities
 do not dispute this assertion as it relates to the initial Confidential Memorandum.

                                           6
Appellate Case: 20-8015    Document: 010110675716        Date Filed: 04/26/2022     Page: 7



 assured investors that “all the IP will be held, registered, maintained and

 developed by the Company and its subsidiaries henceforth as owner of the IP.”

 Aplts.’ App., Vol. II, at 396. It also imposed upon all CRUPE

 directors—including Mr. Jayson—obligations separate from those of the

 Company itself, including duties to: (1) “ensure that all decisions which are

 material . . . shall be taken at a properly convened board meeting,” (2) “procure

 . . . all reasonable steps within their respective powers to sufficiently protect [the

 Company and its subsidiaries’] intellectual property rights,” (3) refrain without

 Board approval from “enter[ing] into any transaction to transfer or license any

 IPR [i.e., IP rights],” and (4) refrain from incurring over one million euros in

 debt. Id. at 391–93. This agreement, along with all of CRUPE’s subsequent

 investment agreements, provided that it was governed by Swiss law and subject to

 Swiss jurisdiction. Mr. Jayson reviewed, commented on, and later signed the

 agreement, which listed Eighteen Seventy’s address in Wyoming along with those

 of the other investors; he did not, however, have any direct contact with Eighteen

 Seventy during this time.

       In accordance with the initial Investment Agreement and subsequent

 agreements involving the Kennedy Entities, they invested a total of $10 million in

 CRUPE and its subsidiaries through share purchases and loans from 2012–2016,




                                            7
Appellate Case: 20-8015   Document: 010110675716      Date Filed: 04/26/2022    Page: 8



 becoming CRUPE’s largest investors. 4 During this period, Paul and Peter

 Kennedy met with Mr. Jayson several times in the course of their business

 dealings with CRUPE; all of these meetings, however, took place outside of the

 United States.

       For example, in the spring of 2012, following Eighteen Seventy’s initial

 investment, Peter Kennedy (the Wyoming resident) met with Mr. Jayson and Mr.

 Robertson in Hong Kong, where Mr. Jayson “extolled the opportunities for

 CRUPE in China.” Id. at 475 (Peter Kennedy Decl., filed Oct. 25, 2019). The

 meeting allegedly convinced Eighteen Seventy to make a second investment, and

 Mr. Bihrer emailed Peter and Paul—copying Mr. Jayson—with another

 subscription agreement containing Eighteen Seventy’s address in Wyoming. 5

 Pursuant to this agreement, Eighteen Seventy purchased another $1.8 million

 worth of CRUPE shares on July 7, 2012.

       Later, in September 2012, Peter and Paul met with Mr. Jayson and other

 CRUPE executives overseas, where they discussed Eighteen Seventy’s

 willingness to provide CRUPE with a $2 million loan in lieu of a traditional

 investment. Following that meeting, in an email primarily directed at Mr.

       4
              In 2014, Paul Kennedy also became a member of CRUPE’s Board.
       5
              Though this specific email from Mr. Bihrer had a field or space
 expressly designated for any “Cc,” most of the emails discussed herein
 technically did not have such a space or field, but the emails’ contents leave no
 doubt whom the sender was conversing with, or directing questions to, in the
 emails and, on the other hand, whom the email sender was courtesy copying.

                                          8
Appellate Case: 20-8015    Document: 010110675716       Date Filed: 04/26/2022    Page: 9



 Robertson—which copied Mr. Jayson and Peter Kennedy (the Wyoming

 resident)—Paul Kennedy (the Florida resident) mentioned his interest in speaking

 with Mr. Jayson on the phone to go over “a few balance sheet-related questions.”

 Id. at 483–84 (Email Exchange, dated Sept. 25, 2012). Mr. Jayson responded

 regarding his availability for a phone call in an email exchange with Paul

 Kennedy. See, e.g., id. at 484 (noting that he would be available on “Thursday

 . . . anytime U.S. time”). This email exchange courtesy copied Peter Kennedy

 and Mr. Robertson. And Mr. Jayson subsequently sent via email to Paul Kennedy

 a copy of CRUPE’s “sales analysis”; notably, only Mr. Robertson was copied on

 this email—not Peter Kennedy. Id. at 485. After further discussions, which

 apparently involved Mr. Jayson and Paul (the Florida resident), the Kennedy

 Entities provided the loan, with shares of CRUPE’s subsidiaries—including

 CRUPE IP, which owned the intellectual property rights—serving as collateral.

       In 2013, Mr. Jayson ran several analyses of CRUPE Framing, a CRUPE

 subsidiary formed to hold title to “rollformer” machines, which used CRUPE’s

 material to produce building frames. Id., Vol. I, ¶ 52, at 19. In August 2013, Mr.

 Jayson emailed Paul Kennedy (the Florida resident) answering several questions

 about these analyses and stating that CRUPE Framing “expect[ed] to outperform

 the business plans . . . [and] want[ed] to ensure [it] ha[d] sufficient funding in

 place to run the business.” Id., Vol. II, at 368–71 (Email Exchange, dated

 Aug. 21, 2013). The Kennedy Entities allege that they loaned CRUPE Framing

                                            9
Appellate Case: 20-8015   Document: 010110675716       Date Filed: 04/26/2022    Page: 10



  an additional $920,000 ($500,000 from Eighteen Seventy and $420,000 from the

  Foundation) as a result of these representations. The first page of the resulting

  investment agreement, which Mr. Jayson signed, identifies Eighteen Seventy as

  “lender” and lists Eighteen Seventy’s Wyoming address by handwritten edit. Id.

  at 315 (Loan Agreement, undated). Mr. Jayson emailed only Paul as part of this

  transaction, however, and there is no record of Mr. Jayson otherwise

  communicating with the Entities in relation to this deal.

        Finally, Mr. Jayson participated in meetings with Peter and Paul Kennedy

  in Zurich and Hong Kong in the spring of 2014. During these meetings, Mr.

  Jayson produced and discussed CRUPE’s cash flow documents. Based on these

  documents, the Kennedy Entities agreed to restructure a previous $2 million loan

  to provide CRUPE with an additional $700,000 loan, plus an additional $300,000

  equity investment. 6

        In addition to his in-person meetings abroad with members of the Kennedy

  family, Mr. Jayson also was copied on several email exchanges with the Kennedy

  Entities, some of which involved their decisions to invest. In most of these email

  exchanges, Mr. Jayson did not participate in the communications, and was only

  courtesy copied. Those few communications where Mr. Jayson directly provided

  information about CRUPE’s business operations and financials were addressed

        6
               Peter Kennedy also alleges that he met Mr. Jayson for dinner in
  Zurich “in early 2013,” although it is unclear if this meeting involved the CRUPE
  investment. See Aplts.’ App., Vol. II, at 475.

                                           10
Appellate Case: 20-8015    Document: 010110675716       Date Filed: 04/26/2022    Page: 11



  only to Paul Kennedy (the Florida resident). The only three communications by

  Mr. Jayson involving Peter Kennedy (the Wyoming resident) are emails to Paul in

  which Peter is courtesy copied: his two emails responding to Paul’s email

  scheduling a call following the September 2012 meeting abroad and an email

  responding to Paul’s recommendation for a potential recruiting hire in China.

                                            C

        Nearly four years after the Kennedy Entities’ initial investments, they

  allegedly uncovered evidence that CRUPE’s leadership had surreptitiously

  transferred CRUPE’s IP out of the company “to a Foundation established and

  controlled” by Mr. Jayson and Mr. Robertson, and had overstated CRUPE’s

  annual revenue by hundreds of millions of dollars. See Aplts.’ App., Vol. II,

  at 267 (Paul Kennedy Decl., filed Oct. 25, 2019). By then, CRUPE was on the

  verge of defaulting on its loans from the Kennedy Entities.

        As part of a flurry of legal proceedings spawned by this discovery, Paul

  Kennedy brought a federal lawsuit in his home state of Florida against Mr.

  Robertson, his wife, Mr. Bihrer, and the entities they controlled—but, crucially,

  not against Mr. Jayson—based in part upon Paul’s own personal investments in

  CRUPE (the “Florida Lawsuit”). The Kennedy Entities joined Paul as plaintiffs

  in the Florida Lawsuit, raising similar allegations as those in the instant case.

  The Florida district court found that it had personal jurisdiction over the

  defendants, based on allegations that the “[d]efendants made numerous phone

                                            11
Appellate Case: 20-8015    Document: 010110675716       Date Filed: 04/26/2022   Page: 12



  calls and sent numerous emails, documents, sales pitches and offerings to Plaintiff

  [Paul] Kennedy in Florida,” and that “[Paul] Kennedy was in Florida for many of

  the Board of Directors meetings where he participated.” Aplts.’ App., Vol. III,

  at 588 (S.D. Fla. Order, dated Nov. 1, 2019). It later awarded a default judgment

  against the defendants for $15 million.

                                            D

        On January 31, 2019, the Kennedy Entities commenced this lawsuit against

  Mr. Jayson, who had thus far avoided suit after being fired by CRUPE in 2016 for

  gross negligence and breach of fiduciary duty. Specifically, the Entities aver the

  offering documents that Mr. Jayson prepared contained several critical omissions

  and misstatements concerning CRUPE’s corporate structure, its financial margins,

  conflicts of interest within its organization, and deficiencies in the underlying

  performance of its products. Furthermore, they allege that Mr. Jayson presented

  false information about CRUPE’s financial performance during their meetings

  with him, all while secretly helping to transfer the valuable CRUPE IP out of the

  parent company’s control.

        Finally, the Kennedy Entities contend that Mr. Jayson stood silent while

  Mr. Robertson redirected their CRUPE investments to pay other companies that

  Mr. Jayson and Mr. Robertson owned, in direct contravention of their investment

  agreements. The Kennedy Entities allege that Mr. Jayson played a role in




                                            12
Appellate Case: 20-8015    Document: 010110675716       Date Filed: 04/26/2022     Page: 13



  inducing, in total, at least ten transactions through material misrepresentations

  and omissions, causing them to lose over $10 million.

        Mr. Jayson filed a motion to dismiss for lack of personal jurisdiction,

  which the district court granted without conducting an evidentiary hearing. It

  found Mr. Jayson had not “purposefully directed” his activities toward Wyoming,

  and that the Entities’ injuries did not “arise out of” any of Mr. Jayson’s forum-

  directed activities. 7 Eighteen Seventy, L.P. v. Jayson, 532 F. Supp. 3d 1125,

  1139–40 (D. Wyo. 2020). The Entities thus failed to meet their burden of

  showing Mr. Jayson had the requisite “minimum contacts” with Wyoming. The

  court granted Mr. Jayson’s motion to dismiss due to lack of personal jurisdiction,

  and the Entities timely filed this appeal.

                                               II

        Before analyzing the Kennedy Entities’ specific arguments, we describe the

  relevant legal principles that govern this appeal. First, we outline the applicable

  standard of review. Next, we explain the steps of our personal jurisdiction

        7
                Mr. Jayson also had asserted that “his actions as a corporate agent [of
  CRUPE] c[ould not] be attributed to him individually for purposes of the personal
  jurisdiction calculus.” Eighteen Seventy, L.P. v. Jayson, 532 F. Supp. 3d 1125,
  1132 (D. Wyo. 2020). The district court held that the “no imputed contacts rule
  d[id] not prevent an exercise of personal jurisdiction over Mr. Jayson,” because
  he was alleged to be a “‘primary participant’ in the alleged wrongdoing.” Id.
  at 1133 (quoting Calder v. Jones, 465 U.S. 783, 790 (1984)). Furthermore,
  because it held that Mr. Jayson lacked the requisite minimum contacts with
  Wyoming, the district court found it unnecessary to address whether the fiduciary
  shield doctrine protected him from suit. Id. at 1134. Mr. Jayson does not pursue
  these issues in this appeal; therefore, we do not consider them further.

                                               13
Appellate Case: 20-8015    Document: 010110675716       Date Filed: 04/26/2022    Page: 14



  inquiry. Finally, because this case requires us to evaluate whether a court’s

  exercise of personal jurisdiction comports with due process in the context of

  alleged tortious conduct, we briefly introduce here (and explicate further infra)

  the “effects” test from the Supreme Court’s seminal decision in Calder v. Jones,

  465 U.S. 783 (1984), which we use to determine whether Mr. Jayson had

  sufficient minimum contacts with the forum state, Wyoming.

                                            A

        The Kennedy Entities, as plaintiffs, bear the burden of establishing personal

  jurisdiction. See, e.g., XMission, L.C. v. Fluent LLC, 955 F.3d 833, 839 (10th

  Cir. 2020) (“The plaintiff has the burden of establishing personal jurisdiction.”).

  When, as here, the district court finds personal jurisdiction lacking based on the

  complaint and affidavits, we review the court’s dismissal de novo, taking as true

  all well-pleaded facts alleged in the complaint. Dudnikov, 514 F.3d at 1070

  (“[A]ny factual disputes in the parties’ affidavits must be resolved in plaintiffs’

  favor.”). And at this early stage in the litigation, in the absence of an evidentiary

  hearing, the Entities need only make a prima facie showing of personal

  jurisdiction. See OMI Holdings, Inc. v. Royal Ins. Co. of Can., 149 F.3d 1086,

  1091 (10th Cir. 1998) (“When a district court rules on a Fed. R. Civ. P. 12(b)(2)

  motion to dismiss for lack of personal jurisdiction without holding an evidentiary

  hearing . . . the plaintiff need only make a prima facie showing of personal

  jurisdiction to defeat the motion.”). In other words, the plaintiff may defeat a

                                           14
Appellate Case: 20-8015    Document: 010110675716       Date Filed: 04/26/2022   Page: 15



  motion to dismiss by presenting evidence—either uncontested allegations in its

  complaint or evidence in the form of an affidavit or declaration—“that if true

  would support jurisdiction over the defendant.” XMission, 955 F.3d at 839

  (quoting OMI Holdings, 149 F.3d at 1091).

                                            B

        “Where a federal lawsuit is based on diversity of citizenship, the court’s

  jurisdiction over a nonresident defendant is determined by the law of the forum

  state.” Marcus Food Co. v. DiPanfilo, 671 F.3d 1159, 1166 (10th Cir. 2011).

  Ordinarily, a plaintiff seeking to establish personal jurisdiction over an out-of-

  state defendant must show both that the exercise of jurisdiction is sanctioned by

  the state’s long-arm statute and that it comports with the requirements of due

  process under the Fourteenth Amendment. See Emps. Mut. Cas. Co. v. Bartile

  Roofs, Inc., 618 F.3d 1153, 1159 (10th Cir. 2010) (“To obtain personal

  jurisdiction over a nonresident defendant in a diversity action, a plaintiff must

  show that jurisdiction is legitimate under the laws of the forum state and that the

  exercise of jurisdiction does not offend the due process clause of the Fourteenth

  Amendment.” (quoting TH Agric. & Nutrition, LLC v. Ace Eur. Grp. Ltd., 488

  F.3d 1282, 1286–87 (10th Cir. 2007))); accord Marcus Food, 671 F.3d at 1166

  (“The party seeking to establish personal jurisdiction over a foreign litigant must

  make two showings: first, that the exercise of jurisdiction is sanctioned by the




                                           15
Appellate Case: 20-8015   Document: 010110675716       Date Filed: 04/26/2022     Page: 16



  state’s long-arm statute; and second, that it comports with the due process

  requirements of the Fourteenth Amendment.”).

        Because Wyoming’s long-arm statute confers jurisdiction “on any basis not

  inconsistent with the Wyoming or United States constitution,” Wyo. Stat. Ann.

  § 5-1-107(a), the “statute extends state court jurisdiction in Wyoming to the

  constitutionally permissible limit.” Shanks v. Westland Equip. and Parts Co.,

  668 F.2d 1165, 1167 (10th Cir. 1982). Accordingly, “the first, statutory, inquiry

  effectively collapses into the second, constitutional, analysis” of whether personal

  jurisdiction comports with due process. Anzures v. Flagship Rest. Grp., 819 F.3d

  1277, 1279 (10th Cir. 2016) (quoting Dudnikov, 514 F.3d at 1070); accord

  Rusakiewicz v. Lowe, 556 F.3d 1095, 1100 (10th Cir. 2009). In other words, the

  Kennedy Entities’ ability to establish personal jurisdiction depends entirely on

  whether a Wyoming court’s exercise of personal jurisdiction over Mr. Jayson

  comports with due process.

        Consistent with due process, a court may exercise specific personal

  jurisdiction 8 over a non-resident defendant only when that defendant has the

  requisite “minimum contacts” with the forum state, such that having to defend the

  lawsuit there would not “offend ‘traditional notions of fair play and substantial

        8
               The Kennedy Entities do not contend that the Wyoming district court
  had general jurisdiction over Mr. Jayson; the relevant inquiry in that context is
  whether a defendant was “essentially at home” in a forum state. Ford Motor Co.
  v. Mont. Eighth Jud. Dist. Ct., --- U.S. ----, 141 S. Ct. 1017, 1024 (2021) (quoting
  Goodyear Dunlop Tires Ops., S.A. v. Brown, 564 U.S. 915, 919 (2011)).

                                           16
Appellate Case: 20-8015     Document: 010110675716        Date Filed: 04/26/2022       Page: 17



  justice.’” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (quoting

  Milliken v. Meyer, 311 U.S. 457, 463 (1940)). “Because a state’s sovereignty is

  territorial in nature, a defendant’s contacts with the forum state must be sufficient

  such that, notwithstanding [the defendant’s] lack of physical presence in the state,

  the state’s exercise of sovereignty over [the defendant] can be described as fair

  and just.” Dudnikov, 514 F.3d at 1070.

        The Supreme Court has explained that these rules “derive from and reflect

  two sets of values—treating defendants fairly and protecting ‘interstate

  federalism.’” Ford Motor Co. v. Mont. Eighth Jud. Dist. Ct., --- U.S. ----, 141

  S. Ct. 1017, 1025 (2021) (quoting World-Wide Volkswagen Corp. v. Woodson,

  444 U.S. 286, 293 (1980)). A defendant thus may be subject to personal

  jurisdiction when it has “‘fair warning’—[that is,] knowledge that ‘a particular

  activity may subject [it] to the jurisdiction of a foreign sovereign.’” Id. (second

  alteration in original) (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462,

  472 (1985)); see also XMission, 955 F.3d at 839–40 (“[T]he contacts with the

  forum State must be such that the defendant ‘should reasonably anticipate being

  haled into court there.’” (quoting World-Wide Volkswagen, 444 U.S. at 297)).

  Further, “States with ‘little legitimate interest’ in a suit” are not permitted to

  “encroach” on sovereigns that are “more affected by the controversy.” Ford

  Motor Co., 141 S. Ct. at 1025 (quoting Bristol-Myers Squibb Co. v. Super. Ct. of

  Cal., --- U.S. ----, 137 S. Ct. 1773, 1780 (2017)).

                                             17
Appellate Case: 20-8015    Document: 010110675716        Date Filed: 04/26/2022      Page: 18



        To give effect to these principles—and, in doing so, to determine whether

  these requisite minimum contacts exist—we “focus[] on the nature and extent of

  ‘the defendant’s relationship to the forum State.’” Id. at 1024 (quoting Bristol-

  Myers, 137 S. Ct. at 1779). “[T]he Supreme Court has instructed that the

  ‘minimum contacts’ standard requires, first, that the out-of-state defendant must

  have ‘purposefully directed’ its activities at residents of the forum state, and

  second, that the plaintiff’s injuries must ‘arise out of’ [a] defendant’s forum-

  related activities.” Dudnikov, 514 F.3d at 1071 (quoting Burger King, 471 U.S.

  at 472); accord XMission, 955 F.3d at 840.

        If a court determines that the minimum contacts standard is satisfied, it

  next assesses whether “exercising personal jurisdiction over defendants” would

  otherwise “be consonant with traditional notions of fair play and substantial

  justice,” in order to fully satisfy due process requirements. Dudnikov, 514 F.3d

  at 1071 (citing Int’l Shoe Co., 326 U.S. at 316); see also OMI Holdings, 149 F.3d

  at 1091 (“[I]f the defendant’s actions create sufficient minimum contacts, we

  must then consider whether the exercise of personal jurisdiction over the

  defendant offends ‘traditional notions of fair play and substantial justice.’”

  (emphasis added) (quoting Asahi Metal Indus. Co. v. Superior Ct. of Cal., 480

  U.S. 102, 113 (1987))). Here, “[b]ecause we [ultimately] conclude that [Mr.

  Jayson] do[es] not have the minimum contacts necessary to support the exercise

  of specific jurisdiction over [him] in [Wyoming], we need not determine whether

                                            18
Appellate Case: 20-8015    Document: 010110675716       Date Filed: 04/26/2022    Page: 19



  the exercise of personal jurisdiction over [Mr. Jayson] would ‘offend traditional

  notions of fair play and substantial justice.’” Anzures, 819 F.3d at 1282

  (quoting Int’l Shoe Co., 326 U.S. at 316).

                                            C

        To assess the merit of the Kennedy Entities’ arguments—and, more

  specifically, to determine whether they have satisfied the purposeful direction

  standard concerning Mr. Jayson’s conduct—we apply what is known as the

  Calder “effects” test. 9 This test analyzes whether an out-of-state defendant’s

        9
                Although Mr. Jayson posits that we should apply a contract-based
  test for personal jurisdiction because this case involves a contract dispute, see
  Aplee.’s Resp. Br. at 26–27, our precedent suggests that the effects test is the
  correct test to use in the context of business torts committed by an out-of-state
  defendant. See, e.g., Anzures, 819 F.3d at 1280 (evaluating tort claims under the
  effects test notwithstanding the parties’ contractual relationship); Niemi v.
  Lasshofer, 770 F.3d 1331, 1348 (10th Cir. 2014) (same); cf. Dental Dynamics,
  LLC v. Jolly Dental Grp., LLC, 946 F.3d 1223, 1229 & n.3 (10th Cir. 2020)
  (reasoning that “purposeful availment” and “purposeful direction” are
  interchangeable terms, while applying the effects test to tort-based claims in a
  mixed tort and contract case). In any event, the Entities bear the burden of proof
  on the jurisdictional question, see XMission, 955 F.3d at 839, and they have
  elected to rely on the tort-based effects test on appeal, see Aplts.’ Opening Br.
  at 22; see also Aplts.’ App., Vol. II, at 256–260 (Opp’n to Mot. to Dismiss, filed
  Oct. 25, 2019) (repeatedly citing to effects-test cases, such as Dudnikov and
  Newsome v. Gallacher, 722 F.3d 1257 (10th Cir. 2013), to support their theory of
  personal jurisdiction). Accordingly, it is appropriate for us to focus on their
  theory for jurisdictional relief—and also to concomitantly hold them to the
  consequences of that choice. See Dudnikov, 514 F.3d at 1071 (“While we do not
  imagine that Calder necessarily describes the only way to satisfy the purposeful
  direction test, because plaintiffs assert it provides the key to unlocking the
  courthouse door for them, we are able to limit our attention in this case to
  Calder’s demands.”); cf. Raley v. Hyundai Motor Co., 642 F.3d 1271, 1275
  (10th Cir. 2011) (“Where an appellant fails to lead, we have no duty to follow. It
                                                                           (continued...)

                                            19
Appellate Case: 20-8015       Document: 010110675716      Date Filed: 04/26/2022      Page: 20



  tortious conduct satisfies three elements: “(1) an intentional action; (2) expressly

  aimed at the forum state; and (3) . . . knowledge that the brunt of the injury would

  be felt in the forum state.” Dental Dynamics, LLC v. Jolly Dental Grp., LLC,

  946 F.3d 1223, 1231 (10th Cir. 2020); see also Grynberg v. Ivanhoe Energy, Inc.,

  490 F. App’x 86, 96 (10th Cir. 2012) (unpublished) (“One way to conduct [the

  purposeful direction] analysis in tort cases is to consider the ‘effects test’ of

  Calder v. Jones . . . .”). 10

         As the proponent of jurisdiction, plaintiffs must demonstrate each element

  of the effects test to satisfy the purposeful direction standard; that is, plaintiffs’

  failure to establish even one of the elements will doom their showing of

  purposeful direction. See Shrader v. Biddinger, 633 F.3d 1235, 1239 (10th Cir.

  2011) (noting that the three elements “together indicate ‘purposeful direction’”);

  accord Pakootas v. Teck Cominco Metals, Ltd., 905 F.3d 565, 577 (9th Cir. 2018)

  (“We construe Calder as imposing three requirements . . . .”).




         9
          (...continued)
  is the appellant’s burden, not ours, to conjure up possible theories to invoke our
  legal authority to hear her appeal.”). And, limiting our focus to the effects test
  permits us to avoid being distracted by the merits, or lack thereof, of other
  potential theories of minimum contacts.
         10
               We recognize that this unpublished case is not binding on us. We
  nevertheless find the case persuasive and helpful to our analysis and, therefore,
  we elect to employ it here. See, e.g., United States v. Engles, 779 F.3d 1161,
  1162 n.1 (10th Cir. 2015).

                                             20
Appellate Case: 20-8015    Document: 010110675716       Date Filed: 04/26/2022     Page: 21



        With these governing legal principles in mind, we proceed to assess the

  Kennedy Entities’ arguments regarding why the Wyoming federal court

  purportedly erred in determining that it lacked personal jurisdiction over Mr.

  Jayson.

                                           III

        On appeal, the Kennedy Entities argue that the district court had

  jurisdiction over Mr. Jayson because he purposefully directed his tortious conduct

  at Wyoming, thus establishing the requisite minimum contacts. They contend that

  we should reverse the court’s ruling to the contrary. Further, they urge us to

  complete the jurisdictional analysis by holding that the Entities’ injuries arise out

  of Mr. Jayson’s contacts with Wyoming, and that the district court’s exercise of

  personal jurisdiction over Mr. Jayson would not offend traditional notions of fair

  play and substantial justice.

        However, we cannot give the Entities what they want. Our minimum

  contacts analysis in this case ends with our determination that the Entities have

  not made a prima facie showing that Mr. Jayson purposefully directed his

  allegedly tortious conduct at Wyoming. More specifically, we conclude that they

  have not made an adequate showing that Mr. Jayson expressly aimed his conduct

  at the forum state. See, e.g., Dental Dynamics, 946 F.3d at 1231–32. Not

  uncommonly, our decisions have ended the Calder effects analysis after holding

  that the plaintiffs have failed to meet the second, express aiming, element of the

                                           21
Appellate Case: 20-8015    Document: 010110675716           Date Filed: 04/26/2022   Page: 22



  test. See, e.g., id. at 1232 (omitting any discussion regarding Calder’s third

  prong where the plaintiff failed to show defendant had expressly aimed its

  conduct at the forum); Anzures, 819 F.3d at 1281–82 (holding, as to the tort

  claims, that the plaintiff failed to establish that the defendant’s conduct was

  expressly aimed at the forum and effectively ending the inquiry there); see also

  Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 807 n.1 (9th Cir. 2004)

  (noting “[b]ecause Schwarzenegger has failed to sustain his burden with respect

  to the second part of the Calder effects test, we need not, and do not, reach the

  third part of the test”). 11 We follow this route here.

                                             A

        The first Calder element—an “intentional action” by the

  defendant—“requires little discussion.” See Newsome v. Gallacher, 722 F.3d

  1257, 1268 (10th Cir. 2013). The Entities adequately alleged—as the district

  court concluded—that Mr. Jayson undertook intentional tortious action. See, e.g.,

  Aplts.’ App., Vol. I, ¶¶ 29–75, at 12–25 (describing Mr. Jayson’s allegedly

  erroneous material statements and omissions about CRUPE to induce the Entities


        11
                 We have repeatedly referenced Schwarzenneger as persuasive in our
  own express aiming precedent. See Dudnikov, 514 F.3d at 1076 (citing to
  Schwarzennegger as “[i]nformative in its contrast” and comparing
  Schwarzenneger to the case before it); see also Newsome, 722 F.3d at 1268–69
  (citing two Ninth Circuit cases, including Schwarzenneger, as “cases [that] help
  to illustrate the contours of” the “focal point” requirement); see Grynberg, 490 F.
  App’x at 98 (observing how the Dudnikov court “instructively compared two
  decisions of the [Ninth Circuit],” including Schwarzenegger).

                                             22
Appellate Case: 20-8015      Document: 010110675716      Date Filed: 04/26/2022    Page: 23



  to invest in CRUPE IP, and recounting the $10 million invested in CRUPE to the

  detriment of the Entities); Eighteen Seventy, 532 F. Supp. 3d at 1138 (noting that

  the Entities “generally alleg[ed] Mr. Jayson ‘stood silent’ while actions

  detrimental to investors were taken and ‘failed to disclose’ certain information

  material to investors”).

        And although Mr. Jayson “adamantly denies the salacious allegations set

  forth in the Kennedy Entities’ complaint,” he concedes that “the district court

  correctly applied the standard,” that “those allegations must be considered [if they

  are] plausible, non-conclusory, and non-speculative,” and that “it is unnecessary

  . . . to take the Court’s time” to argue “why the Kennedy Entities cannot meet

  [this] first element.” Aplee.’s Resp. Br. at 33–34. Because this first element is

  easily met, we turn to the second element. See, e.g., Dudnikov, 514 F.3d at 1073

  (noting allegations of an intentional tortious act satisfy the first Calder element);

  Newsome, 722 F.3d at 1268 (same). And that is where the Kennedy Entities

  confront an insurmountable obstacle.

                                            B

                                             1

        Under Calder’s second prong, a defendant’s allegedly tortious actions must

  be “expressly aimed” at the forum state. Calder, 465 U.S. at 789. In determining

  whether a defendant expressly aimed his conduct at the forum state, “a plaintiff’s

  contacts with the defendant and forum” cannot “drive the jurisdictional analysis.”

                                            23
Appellate Case: 20-8015    Document: 010110675716       Date Filed: 04/26/2022    Page: 24



  Walden v. Fiore, 571 U.S. 277, 289 (2014) (emphasis added). Rather, the forum

  state must be the “focal point” of the defendant’s tortious conduct. Newsome,

  722 F.3d at 1268. Stated differently, “the defendant’s conduct [must] connect[]

  him to the forum in a meaningful way.” Walden, 571 U.S. at 290 (emphases

  added).

        Two Supreme Court decisions mark the guideposts by which we must

  evaluate whether Mr. Jayson “expressly aimed” his conduct at Wyoming. The

  first is Calder itself. In Calder, actress Shirley Jones sued a Florida-based editor

  and writer based on an allegedly libelous article they had written in Florida about

  her for the National Enquirer, which was published nationwide, including in

  California. See Calder, 465 U.S. at 784–86. The writer and the editor challenged

  the California court’s exercise of personal jurisdiction, emphasizing that they had

  few contacts with California despite the Enquirer’s national distribution, and that

  the article was written and edited in Florida, not California. See id.

        But the Supreme Court held that the California court could appropriately

  exercise personal jurisdiction over the defendants because “their intentional, and

  allegedly tortious, actions were expressly aimed at California.” Id. at 789. The

  Court highlighted that “[the writer] wrote and [the editor] edited an article that

  they knew would have a potentially devastating impact upon respondent [that is,




                                            24
Appellate Case: 20-8015    Document: 010110675716       Date Filed: 04/26/2022   Page: 25



  Ms. Jones]” in California. 12 Id. at 789–90. And, in Dudnikov, we underscored

  that the Calder Court’s express aiming holding rested on the fact that “the article

  was about a California resident and her activities in California; [and] likewise it

  was drawn from California sources and widely distributed in that state.” 514 F.3d

  at 1072.

        Twenty years later, the Court elaborated on the purposeful direction

  requirement and, as particularly relevant here, further defined the contours of the

  express aiming requirement. In Walden v. Fiore, a Georgia law enforcement

  officer improperly seized almost $97,000 in gambling winnings from a couple at

  the Atlanta airport as they waited to board their next flight. 571 U.S. at 279–80.

  The couple, who were passing through the Atlanta airport to get to their final

  destination in Nevada, later filed a tort suit in Nevada against the police officer.

  Id. at 280–81.


        12
                Notably, in the same passage of Calder, the Court elaborated on the
  point about the defendants’ knowledge of the adverse impact of their actions,
  stating that they “knew that the brunt of th[e] injury would be felt by respondent
  in” California, “the State in which she lives and works.” Calder, 465 U.S.
  at 789–90. We recognized in Dudnikov that there “is some overlap between this
  [express aiming] test and Calder’s additional requirement”—that the defendant
  know that the brunt of the injury would be felt in the forum state. 514 F.3d
  at 1074–75. But we stressed that “the overlap is far from complete”: specifically,
  we observed that “the ‘express aiming’ test focuses more on a defendant’s
  intentions—[i.e.,] where was the ‘focal point’ of its purposive efforts—while the
  latter requirement concentrates on the consequences of the defendant’s
  actions—[i.e.,] where was the alleged harm actually felt by the plaintiff.” Id.
  at 1075. This overlap is evident in our analysis infra but we center our attention
  on Mr. Jayson’s intentions with respect to contacts with the forum.

                                            25
Appellate Case: 20-8015    Document: 010110675716       Date Filed: 04/26/2022       Page: 26



        Considering whether the Nevada federal court had personal jurisdiction

  over the officer, the Supreme Court reversed the Ninth Circuit, which had held

  that the district court had personal jurisdiction because the police officer had

  tortiously acted with the knowledge that his conduct would affect persons with

  significant Nevada connections. Id. at 282. The Court took issue with the Ninth

  Circuit’s reliance on the plaintiffs’ residence and forum connections, reasoning

  that “[r]ather than assessing [the officer’s] own contacts with Nevada, the Court

  of Appeals looked to [the officer’s] knowledge of [the plaintiffs’] ‘strong forum

  connections.’” Id. at 289 (quoting Fiore v. Walden, 688 F.3d 558, 577–79, 581

  (9th Cir. 2012)). But “[t]his approach to the ‘minimum contacts’ analysis

  impermissibly allows a plaintiff’s contacts with the defendant and forum to drive

  the jurisdictional analysis.” Id.

        The Court explained that “when viewed through the proper lens—[that is,]

  whether the defendant’s actions connect him to the forum—[the

  defendant-officer] formed no jurisdictionally relevant contacts with Nevada.” Id.

  Crucially, the Court held that the officer’s “actions in Georgia did not create

  sufficient contacts with Nevada simply because he allegedly directed his conduct

  at plaintiffs whom he knew had Nevada connections.” Id. In the Court’s view,

  “[s]uch reasoning improperly attributes a plaintiff’s forum connections to the

  defendant and makes those connections ‘decisive’ in the jurisdictional analysis,”




                                            26
Appellate Case: 20-8015    Document: 010110675716       Date Filed: 04/26/2022    Page: 27



  despite “the reality that none of [the officer’s] challenged conduct had anything to

  do with Nevada itself.” Id.

        Calder and Walden thus provide helpful principles in assessing when it is

  appropriate to exercise jurisdiction over an out-of-state defendant. On one hand,

  Calder makes clear that a defendant need not be physically present in a state to

  have “expressly aimed” his conduct there. See Calder, 465 U.S. at 785–86, 789

  (holding a California court had personal jurisdiction over individual defendants

  when the defendants had not visited the state in connection with an allegedly

  defamatory article and “[we]re not responsible for the circulation of the article in

  California”); see also Newsome, 722 F.3d at 1269 (holding that an Oklahoma

  court had personal jurisdiction over individual defendants who had not visited the

  state when they breached their fiduciary duty to a subsidiary that they knew

  “operated exclusively” in Oklahoma); Dudnikov, 514 F.3d 1075–76 (holding that

  a Colorado court had personal jurisdiction over a defendant despite “the lack of

  defendants’ physical presence in Colorado” because they acted “with the ultimate

  purpose of cancelling plaintiffs’ auction in Colorado”).

        On the other hand, Walden—as well as our subsequent cases—have made

  plain that a defendant’s knowledge of a plaintiff’s connection to a forum state,

  without more, cannot establish express aiming towards the forum state. See

  Walden, 571 U.S. at 289 (“Petitioner’s actions in Georgia did not create sufficient

  contacts with Nevada simply because he allegedly directed his conduct at

                                            27
Appellate Case: 20-8015   Document: 010110675716       Date Filed: 04/26/2022   Page: 28



  plaintiffs whom he knew had Nevada connections. Such reasoning improperly

  attributes a plaintiff’s forum connections to the defendant and makes those

  connections ‘decisive’ in the jurisdictional analysis.”); see also Rockwood Select

  Asset Fund XI (6)-1, LLC v. Devine, Millimet & Branch, 750 F.3d 1178, 1180

  (10th Cir. 2014) (“Walden teaches that personal jurisdiction cannot be based on

  interaction with a plaintiff known to bear a strong connection to the forum

  state.”).

                                           2

         Mr. Jayson’s nexus to the forum state, Wyoming, rests between the points

  on the continuum that Calder and Walden mark. 13 The Kennedy Entities contend

  that Mr. Jayson expressly aimed his conduct at Wyoming because his connections

  go well beyond the “single out-of-forum event” described in Walden. Aplts.’

  Opening Br. at 31. They argue that Mr. Jayson’s “tortious conduct involved years

  of forum-directed investment cultivation, his negotiation and approval of loans

  (including one referenced during a board meeting as ‘Eighteen Seventy,

  Wyoming’), as well as his review and/or signing of documents (including nearly

         13
                Though the district court here concluded that Walden was
  “dispositive” in establishing that it lacked personal jurisdiction over Mr. Jayson,
  see Eighteen Seventy, 532 F. Supp. 3d at 1138, we do not believe that the facts of
  this case militate as strongly as they did in Walden against a finding of personal
  jurisdiction. Nevertheless, Walden is quite instructive in answering the personal
  jurisdiction question before us. And, ultimately, our more restrained view
  regarding Walden’s impact on this case does not prevent us from upholding the
  district court’s judgment dismissing this action against Mr. Jayson for lack of
  personal jurisdiction.

                                           28
Appellate Case: 20-8015   Document: 010110675716       Date Filed: 04/26/2022      Page: 29



  half a dozen contracts) in which [the Entities’] Big Horn, Wyoming address was

  prominently and repeatedly displayed.” Id. at 34.

        However, Mr. Jayson responds that the Entities have failed to meet the

  “express aiming” standard, because “they identify conduct that is tenuously

  connected to Wyoming.” Aplee.’s Resp. Br. at 36. He contends that “[i]t cannot

  reasonably be considered that [his] work in Switzerland with CRUPE on the

  Information Memorandum [i.e., Confidential Memorandum], the Investment

  Agreement, and other agreements,” some of which were prepared “before the

  Kennedy Entities came on the scene” could have been done “with Wyoming as his

  focal point.” Id. He also takes issue with “the Kennedy Entities[’] attempt to

  conflate [his] . . . actions with those of Mr. Robertson and Mr. Bihrer,” whom he

  asserts had much more substantial contact with the Kennedy Entities. Id. at 37.

        In substance, we believe that Mr. Jayson has the better of this dispute.

  Although the Kennedy Entities argue Walden is distinguishable because “the

  underlying and alleged wrongful conduct in this case was, from the beginning, of

  direct consequence to the plaintiffs in the forum,” Aplts.’ Opening Br. at 31

  (emphasis added), we believe that the Entities’ express aiming argument places

  undue emphasis on the fact that their principal place of business is in the forum.

  Crucially, “Calder made clear that mere injury to a forum resident is not a

  sufficient connection to the forum.” Walden, 571 U.S. at 290. As Walden further

  reasoned, “the mere fact that [the defendant’s] conduct affected plaintiffs with

                                           29
Appellate Case: 20-8015     Document: 010110675716        Date Filed: 04/26/2022    Page: 30



  connections to the forum State does not suffice to authorize jurisdiction.” Id.

  at 291; see Rush v. Savchuk, 444 U.S. 320, 332 (1980) (noting that “plaintiff’s

  contacts with the forum [could not be] decisive in determining whether the

  defendant’s due process rights are violated”).

           Finding clear guidance regarding the express aiming factor in the Supreme

  Court’s seminal case, Calder, our precedent has zeroed in on whether “the forum

  state itself . . . [is] the ‘focal point of the tort.’” Dudnikov, 514 F.3d at 1074 &

  n.9 (quoting Far W. Cap., Inc. v. Towne, 46 F.3d 1071, 1080 (10th Cir. 1995));

  accord Anzures, 819 F.3d at 1281–82; Newsome, 722 F.3d at 1268; see also

  Calder, 465 U.S. at 789 (noting in finding personal jurisdiction in plaintiff’s libel

  action, that “California is the focal point both of the story and of the harm

  suffered”). In other words, we have centered the express aiming analysis on

  whether the defendant’s allegedly tortious conduct was focused on or directed at

  the forum state—not, as the Entities would seemingly have it, on whether the

  defendant’s wrongful conduct was focused on or directed at the interests of

  plaintiffs who reside in or otherwise have significant connections to the forum

  state.

           As a consequence of our “somewhat . . . restrictive approach” regarding

  this focal point analysis, to the extent practicable, we ensure, as due process

  demands, that “an out-of-state defendant is not bound to appear to account for

  merely ‘random, fortuitous, or attenuated contacts’ with the forum state.”

                                             30
Appellate Case: 20-8015    Document: 010110675716       Date Filed: 04/26/2022      Page: 31



  Dudnikov, 514 F.3d at 1071, 1074 n.9 (quoting Burger King, 471 U.S. at 475).

  And even the Entities do not question the importance of this objective. See

  Aplts.’ Opening Br. at 28 (noting that “the overriding ‘purposeful direction’

  inquiry . . . [is] whether [Mr.] Jayson is being called ‘to account for merely

  random, fortuitous, or attenuated contacts with the forum state’” (quoting

  Dudnikov, 514 F.3d at 1071)).

        The problem for the Entities, however, is that, based on the record

  evidence, we cannot help but conclude that Wyoming was not the focal point for

  Mr. Jayson’s allegedly tortious conduct and, relatedly, that his personal dealings

  with the Entities were far too attenuated to warrant the exercise of personal

  jurisdiction over him. Consequently, the Entities are unable to make a sufficient

  showing of the express aiming requirement.

        What follows is our explication of the foundation for this conclusion. First,

  we discuss some of our key cases that illustrate the circumstances in which we

  have determined—expressly or in so many words—that the forum state was the

  focal point for the defendants’ allegedly tortious conduct, as well as cases in

  which the proof of such a focal point was wanting. And then we explain why the

  legal principles and facts of these cases make clear that Mr. Jayson’s allegedly

  tortious conduct does not provide an adequate foundation for the Entities to

  satisfy the express aiming requirement.




                                            31
Appellate Case: 20-8015   Document: 010110675716       Date Filed: 04/26/2022    Page: 32



                                           a

        In Dudnikov, we held that the federal district court in Colorado had

  personal jurisdiction over two defendants—a British company and its

  Connecticut-based corporate agent—that halted the plaintiffs’ Colorado business

  from hosting an eBay auction of its fabric prints online. See 514 F.3d at 1082.

  The defendants—alleged owners of the copyright of a work that the plaintiffs’

  business was reproducing—filed a notice of claimed infringement with eBay

  against the business. See id. at 1069. Their actions led eBay to halt the Colorado

  company’s auction. See id. One of the owners of the Colorado business

  contacted the defendants requesting that they withdraw the notice—explaining

  that she made her “living” on eBay and that the notice “put[] [her Colorado]

  business in danger of going under.” Id. In response, the defendants threatened to

  sue if the auction were reinstated. See id. As relevant here, we held that the

  defendants—even though acting through their third-party contact with eBay—had

  targeted Colorado because their “express aim in acting was to halt a Colorado-

  based sale by a Colorado resident.” Id. at 1076. We noted that, as alleged, the

  defendants “intended their extra-forum conduct to reach and affect plaintiffs’

  business operations in Colorado.” Id.

        Dudnikov thus provides useful guidance regarding the circumstances under

  which it may be said that the “focal point” of a defendant’s tortious conduct was

  the forum state. There, the defendants had notice that the plaintiffs’ business

                                          32
Appellate Case: 20-8015    Document: 010110675716       Date Filed: 04/26/2022    Page: 33



  activities related to the defendants’ alleged infringement claim—that is, selling

  crafts in online auctions—were anchored in the forum state. See id. at 1068.

  And, yet, they acted with the allegedly tortious intent to disrupt or impair those

  forum-based activities. See id. at 1076.

        These circumstances stand in stark contrast to those where we effectively

  determined that the forum state was not the focal point of the defendants’

  wrongful conduct. 14 For example, in Anzures, we held that a Colorado plaintiff’s

  fraud and misrepresentation claims against two out-of-state defendants could not

  satisfy the express aiming element when the defendants never targeted Colorado.

        14
                The Ninth Circuit’s decision in Schwarzenegger also helps to
  illustrate the circumstances where the forum state reasonably cannot be said to be
  the focal point of the defendant’s wrongful conduct. See 374 F.3d at 807. As we
  described the case in Dudnikov, in Schwarzenegger, an Ohio car dealership used a
  photograph of Arnold Schwarzenegger—a well-known actor and star of The
  Terminator movie—in its local advertisements, without his permission, to
  encourage potential buyers to “terminate” their current car lease and acquire a
  new vehicle from the dealership. Dudnikov, 514 F.3d at 1076. Mr.
  Schwarzenegger sued the Ohio car dealership in California for the unauthorized
  use of his photograph. Id. But “the Ninth Circuit refused jurisdiction, stressing
  that, unlike the defendants in Calder, the car dealership’s advertisements were not
  ‘expressly aimed’ at Mr. Schwarzenegger in the forum state (California).” Id.
  (quoting Schwarzenegger, 374 F.3d at 807). In Dudnikov, we effectively
  interpreted Schwarzenegger as involving insufficient “focal point” evidence
  because “[w]hile [the dealership owner] perhaps knew Mr. Schwarzenegger lived
  in California, this was insufficient to convey jurisdiction there because the
  intentions behind his advertisement w[ere] solely to entice local market Ohioans,
  not Californians, ‘to buy or lease cars from [the dealership owner].’” Id. That is,
  the dealership owner’s intentions were to influence the market conduct of
  Ohioans—not the conduct of those in California, the forum state; it was of no
  major significance that the dealer arguably knew that the photographic subject of
  his advertisement, Mr. Schwarzenegger, resided in California.


                                             33
Appellate Case: 20-8015    Document: 010110675716       Date Filed: 04/26/2022    Page: 34



  See Anzures, 819 F.3d at 1281. The plaintiff had entered into a business venture

  with two Nebraska-based defendants, forming a Nevada LLC with a principal

  place of business in Nebraska. Id. at 1278–79. The relationship later soured, and

  the plaintiff sued the defendants in Colorado for allegedly attempting to

  “squeeze” him out of the company. Id. at 1279.

        Relying on Walden—and distinguishing Calder and Dudnikov—we

  concluded that the Colorado court lacked personal jurisdiction over the

  defendants because “the facts of record d[id] not show that either defendant

  expressly aimed any conduct at Colorado” as part of the torts in question, which

  involved “the formation . . . or ownership structure” of the company, “or the

  reduction of [the plaintiff’s] compensation.” Id. at 1281. Because the torts

  lacked a “focal point” in Colorado, “the fact that [the plaintiff] was affected in

  Colorado (because he resides there) [was] insufficient to authorize personal

  jurisdiction over defendants.” Id. at 1281–82.

        Importantly, our resolution of the express aiming question in one

  case—Newsome—helps to demarcate the circumstances where we have

  determined, on the one hand, that the forum state was the “focal point” of

  defendants’ tortious conduct from those, on the other hand, where we have

  reached the opposite determination. That is because, in Newsome, we had the

  occasion to determine that the district court properly exercised jurisdiction over

  some defendants but not others: specifically, we held that certain Canadian

                                            34
Appellate Case: 20-8015   Document: 010110675716       Date Filed: 04/26/2022     Page: 35



  corporate executives expressly aimed their tortious behavior at a forum but a

  Canadian law firm did not.

        In particular, we addressed whether a Canadian-owned natural gas

  company, Mahalo USA, which was “operating exclusively in Oklahoma[,] [could]

  sue the corporation’s Canadian officers and directors in Oklahoma.” Newsome,

  722 F.3d at 1261 (emphasis added). The Canadian officers and directors sat on

  the Board of Mahalo USA’s Canadian parent, and some of them were also

  directors or officers of Mahalo USA itself. They were accused of “conspir[ing] to

  maximize their own profits by shifting unsustainable debt to” the Oklahoma-based

  corporation—thereby, breaching their fiduciary duties. Id. at 1262. The

  individual defendants—several of whom had never traveled to Oklahoma—argued

  that they could not be subject to the personal jurisdiction of the Oklahoma court.

  See id. at 1263. We determined otherwise, asserting that “the individual

  defendants do not contest that they knew [the corporation] operated exclusively in

  Oklahoma, making Oklahoma the focal point of any tort against [the corporation]

  they may have committed.” Id. at 1269 (emphasis added). Consequently, we

  reasoned that the individual defendants had “expressly aimed” their actions at

  Oklahoma when they allegedly breached fiduciary duties towards a corporation

  that they knew was exclusively operating its related business in Oklahoma. Id.

        It bears underscoring that a central factor in our express aiming analysis in

  Newsome was not simply that the company had its headquarters in Oklahoma;

                                           35
Appellate Case: 20-8015    Document: 010110675716       Date Filed: 04/26/2022    Page: 36



  instead, it was the fact that the company exclusively operated its business

  activities related to the Canadian parent in Oklahoma. From this, we could

  reasonably infer that, when the defendants allegedly intended to engage in

  wrongful conduct that would be harmful to the company’s business operations

  related to the Canadian parent, they necessarily intended for the focal point of

  their wrongful conduct to be Oklahoma. In other words, as in Dudnikov, we

  determined that a group of defendants had notice that the harmed business’s

  activities implicating the defendants were centered in the forum state. See id.

  at 1262–63. Yet, they nevertheless acted with allegedly tortious intent to alter or

  disrupt those forum-based activities. See id. at 1268–69 (holding the defendants

  intended to transfer debt to a company that exclusively operated its business

  activities related to the defendants in Oklahoma).

        Significantly, we reached the opposite conclusion as to another defendant

  in Newsome. We distinguished the corporate officers who made Oklahoma the

  focal point of their tortious conduct from the Canadian law firm that had

  facilitated the debt-shifting transaction. In particular, we observed that “an out-

  of-state attorney working from out-of-state on an out-of-state matter does not

  purposefully avail himself of the client’s home forum’s laws and privileges, at

  least not without some evidence that the attorney reached out to the client’s home

  forum to solicit the client’s business.” Id. at 1280–81. And we acknowledged

  that the Canadian law firm defendant “never reached out to Mahalo USA in

                                            36
Appellate Case: 20-8015    Document: 010110675716       Date Filed: 04/26/2022      Page: 37



  Oklahoma to solicit its business, but instead . . . represent[ed] its Canadian parent

  company in Canada.” Id. at 1281. We noted that, as alleged, the law firm’s sole

  tortious acts had been to “‘facilitat[e]’ the placement of liens on Oklahoma

  property and receiv[e] payments from Mahalo USA’s Oklahoma bank accounts.”

  Id. This was not enough to satisfy the express aiming requirement.

        We held that “the firm did not purposefully direct its efforts at Mahalo

  USA in Oklahoma.” Id. Significantly, we should highlight that this is not a

  situation where the law firm’s interactions with Mahalo USA’s affairs and the

  forum were non-existent; indeed, the firm’s actions helped to facilitate the

  wrongful conduct of the Canadian corporate officers and directors as to which the

  court did have personal jurisdiction. However, we effectively determined that the

  law firm’s contacts with the forum were too attenuated to support an exercise of

  personal jurisdiction. And we tacitly implemented a vision of the express aiming

  requirement that was substantially congruent with the one adopted a year later by

  the Supreme Court in Walden—which, as we have noted, reasoned that “the mere

  fact that [the defendant’s] conduct affected plaintiffs with connections to the

  forum State does not suffice to authorize jurisdiction.” 571 U.S. at 291.

                                            b

        Guided by the legal principles and illustrative facts of the foregoing

  cases—as augmented by our other relevant decisions—we conclude that the focal

  point of Mr. Jayson’s allegedly tortious acts clearly was not Wyoming and,

                                            37
Appellate Case: 20-8015   Document: 010110675716       Date Filed: 04/26/2022   Page: 38



  relatedly, that any contacts by Mr. Jayson with Wyoming were too attenuated to

  allow a court to exercise jurisdiction over him. Accordingly, we conclude that the

  Entities cannot satisfy the express aiming requirement.

        The Kennedy Entities’ complaint asserts that Mr. Jayson, through his work

  for CRUPE, “transacted business within the United States and within the State of

  Wyoming . . . that caused harm to Plaintiffs” by “making continuous securities

  offerings in the United States and in the State of Wyoming . . . [which] were sold

  to investors in Wyoming and elsewhere in the United States.” Aplts.’ App.,

  Vol. I, ¶¶ 20–21, at 9 (emphasis added). Indeed, CRUPE solicited investors

  worldwide. See id., Vol. II, at 381 (showing investors located in St. Lucia, the

  British Virgin Islands, Hong Kong, Switzerland, the United Kingdom, and

  Singapore).

        Even giving full weight to the Kennedy Entities’ contention that they “were

  CRUPE’s primary funder and repeat lender,” Aplts.’ Reply Br. at 23, it is clear to

  us that Mr. Jayson’s purported aim was to encourage and induce (allegedly

  through deceit) sustained investments in his foreign company through, in essence,

  geographically undirected solicitations; the fact that the Kennedy Entities were

  especially taken with CRUPE’s business plan and invested more than others did

  not alter the nature of Mr. Jayson’s intentions. He did not intend for Wyoming to

  be the focal point of his allegedly tortious conduct. Indeed, there was nothing

  unique about the Kennedy Entities, much less Wyoming, that led Mr. Jayson to

                                           38
Appellate Case: 20-8015    Document: 010110675716        Date Filed: 04/26/2022    Page: 39



  prepare fraudulent materials or withhold information about CRUPE. Thus, “[t]he

  jurisdictional analysis of [the Entities’] tort claims is distinguishable from that in

  Calder and Dudnikov, . . . [because i]n each of those cases, it was not only

  important that the plaintiff felt the effects of the defendants’ actions in the forum

  state but that the defendants’ actions targeted the forum state.” Anzures, 819 F.3d

  at 1281.

        And the lack of evidence of a meaningful nexus between the Kennedy

  Entities’ CRUPE-related business and the forum state of Wyoming only serves to

  bolster our conclusion that Mr. Jayson could not have expressly aimed his

  allegedly wrongful conduct at Wyoming. Despite the Kennedy Entities’

  assertions that the “business end of the transactions,” took place in Wyoming,

  Aplts.’ Opening Br. at 31 (quoting Benton v. Cameco Corp., 375 F.3d 1070, 1077

  (10th Cir. 2004)), and the undisputed fact that their principal place of business

  was Wyoming, there are no averments that the Kennedy Entities’ CRUPE

  investments had any meaningful connection to their business activities in

  Wyoming—much less averments permitting a plausible inference that Mr. Jayson

  would have been aware of any such Wyoming-CRUPE connections when he

  committed his tortious acts. Indeed, the record is silent about whether the

  Kennedy Entities even had meaningful business activities in Wyoming—let alone

  business activities with a meaningful connection to their CRUPE investments. Cf.

  Far W. Cap., 46 F.3d at 1075–76 (rejecting contention that plaintiff’s

                                             39
Appellate Case: 20-8015   Document: 010110675716       Date Filed: 04/26/2022     Page: 40



  establishment of an escrow account in Utah “is sufficient to provide minimum

  contacts” because “defendants could claim rights to funds in the Utah account and

  because they received royalties from this account” given that “at the time of the

  negotiations, there is no evidence that defendants even knew the account would

  be located in Utah” and therefore there was “no evidence that defendants

  purposefully availed themselves of Utah law by drawing royalties from the

  account”).

        In other words, there are no averments from which a reasonable inference

  could be drawn that, when Mr. Jayson allegedly sought through deceit to induce

  the Kennedy Entities to invest in CRUPE and its subsidiaries, he necessarily

  intended that his actions would affect any business operations of the Kennedy

  Entities in Wyoming with any significant connection to, or relationship with,

  CRUPE. See, e.g., Niemi v. Lasshofer, 770 F.3d 1331, 1348–49 (10th Cir. 2014);

  Dudnikov, 514 F.3d at 1076. Stated otherwise, the record certainly does not

  permit a court to form a reasonable inference that Mr. Jayson knew about any

  such CRUPE-related business activities of the Kennedy Entities in

  Wyoming—much less harbored the intent to direct his wrongful conduct to

  Wyoming to adversely impact or disrupt such activities.

        In addition to the contrast that Dudnikov and Newsome draw on this score,

  the circumstances of this case are markedly distinct from those in Niemi v.

  Lasshofer, where we concluded that the court properly exercised personal

                                           40
Appellate Case: 20-8015    Document: 010110675716       Date Filed: 04/26/2022   Page: 41



  jurisdiction over the defendants. In Niemi, we held that a court in the forum state,

  Colorado, had personal jurisdiction over an individual and his affiliated

  companies that allegedly “perpetrated a fraudulent financing scheme that caused

  the collapse of [p]laintiffs’ large-scale real estate development project in

  Breckenridge, Colorado.” 770 F.3d at 1337. We determined that the fraudulent

  scheme “was expressly aimed at Colorado” because the defendants “knew

  unquestionably” that they would be “participat[ing] in loans to entities in

  Colorado for the purpose of developing a resort at Breckenridge, Colorado.” Id.

  at 1348–49. Although we recognized that the defendants knew that two of the

  plaintiffs were Colorado residents, like the district court, we concentrated in our

  jurisdictional analysis on “the project being in Colorado,” and the defendants’

  understanding that “the loan funds were to be extended to and used in Colorado”

  and “the hardship being caused by the delay in the loan funding.” Id. at 1349. In

  this regard, Niemi’s analysis is entirely compatible with Dudnikov, 514 F.3d

  at 1076, and Newsome, 722 F.3d at 1269, and the Supreme Court precedent that

  they rely on. And its analysis underscores why it cannot be reasonably said that

  Mr. Jayson’s allegedly tortious activities were expressly aimed at the forum state,

  Wyoming, when there is no meaningful evidence that Mr. Jayson was aware that

  his allegedly wrongful conduct would adversely impact or disrupt the Kennedy




                                            41
Appellate Case: 20-8015    Document: 010110675716        Date Filed: 04/26/2022    Page: 42



  Entities’ business activities with any significant connection to CRUPE in

  Wyoming. 15

        Indeed, cases from our sister circuits involving investment-related personal

  jurisdiction issues apply, at least tacitly, similar reasoning, in that they zero in on

  whether the tortious activity targets investments in a forum state—thus making

  the forum state the focal point of the tortious activity. See Kaliannan v. Liang,

  2 F.4th 727, 734 (8th Cir. 2021) (holding that defendants had sufficiently targeted

  North Dakota to establish personal jurisdiction, despite their meetings with

  plaintiffs occurring outside of the state, where “the communications—and

  ‘investments’ themselves—still concerned North Dakota properties” (emphasis

  added)), cert denied, --- U.S. ----, 142 S. Ct. 758 (2022); cf. SPV Osus Ltd. v.

  UBS AG, 882 F.3d 333, 345 (2d Cir. 2018) (holding that “a handful of

  communications and transfers of funds” between a plaintiff investor and

  defendant investment fund were “insufficient to allow the exercise of specific

  personal jurisdiction” because “‘communications with and payments to New York

  merely to ensure compliance with contract terms negotiated and executed outside

  of New York do not “project” a defendant into the state sufficiently to confer’

        15
                 See also Far W. Cap., 46 F.3d at 1080 (where, inter alia, “the most
  important negotiations took place in Nevada, and the enterprise was designed to
  use Nevada resources to supply power to a Nevada utility,” noting that “[u]nlike
  Calder, . . . the focal point of this relationship was Nevada rather than Utah . . .
  [and] there is no indication that Utah had anything but a fortuitous role in the
  parties’ past dealing or would have any role in their continuing relationship”
  (citation omitted)).

                                            42
Appellate Case: 20-8015     Document: 010110675716     Date Filed: 04/26/2022   Page: 43



  specific jurisdiction over foreign defendants” (quoting Hau Yin To v. HSBC

  Holdings PLC, No. 15-cv-3590, 2017 WL 816136, at *5 (S.D.N.Y. Mar. 1, 2017)

  (unpublished))).

         To be sure, the Kennedy Entities seem to argue that we should infer that

  Mr. Jayson targeted Wyoming due to his sustained role in “prepar[ing] numerous

  financial documents that he himself either delivered or knew would be delivered

  to the Wyoming Entities with the goal of soliciting their funds.” Aplts.’ Reply

  Br. at 15. They contend that his actions—which purportedly were “far greater in

  number” than those found to establish personal jurisdiction in Newsome and

  Dudnikov and “spann[ed] a period of years”—were “conducted with the purpose

  of directly impacting a forum-state business.” Id. at 23. More specifically, the

  Entities focus on Mr. Jayson’s work in Switzerland with CRUPE on the

  Confidential Memorandum, the Investment Agreement, and other documents.

  They suggest that Mr. Jayson purposefully directed his activities towards

  Wyoming because he filled out forms that listed the Entities’ physical Wyoming

  address, and knew that two of its partners were located in Wyoming. See, e.g.,

  Aplts.’ App., Vol. I, ¶ 28, at 12 (“Accordingly, [Mr. Jayson] purposefully directed

  activity toward Wyoming through substantial and knowing contacts with

  Wyoming, the headquarters of . . . Eighteen Seventy and related entity the

  [Foundation] . . . .”).




                                           43
Appellate Case: 20-8015     Document: 010110675716        Date Filed: 04/26/2022    Page: 44



        However, this argument does not dissuade us from our belief that any

  contacts by Mr. Jayson with Wyoming do not satisfy the express aiming

  requirement and, relatedly, were too attenuated to allow a court to properly

  exercise jurisdiction over him. Our decision in Rockwood Select especially

  hammers this point home. In Rockwood Select, we considered whether a Utah

  court could exercise personal jurisdiction over the New Hampshire law firm

  defendant where the plaintiff “informed [the law firm] that it was a limited

  liability company organized under Utah law,” the law firm addressed an opinion

  letter to the plaintiff at a Utah location, and the plaintiff “relied on the opinion

  letter while in Utah and suffered injury there.” 750 F.3d at 1180. We held that

  these connections were insufficient to establish personal jurisdiction over the law

  firm. See id.

        First, we noted that under Walden, the plaintiff’s “reliance on its own Utah

  connections [wa]s misguided,” and we specifically rejected the plaintiff’s

  argument that the law firm’s “decision to address [an] opinion letter to . . . a Utah

  address” tilted the balance in favor of a finding of personal jurisdiction. Id.

  at 1180–81. We highlighted in this discussion our earlier decision in Trierweiler

  v. Croxton & Trench Holding Corp., 90 F.3d 1523 (10th Cir. 1996). In

  Trierweiler, we held that the defendant lawyer “could not have reasonably

  foreseen being subjected to . . . jurisdiction” in the forum simply by preparing and




                                             44
Appellate Case: 20-8015    Document: 010110675716       Date Filed: 04/26/2022    Page: 45



  sending an opinion letter that turned up in the hands of the plaintiff in the forum.

  Id. at 1534.

        We rejected the effort of the Rockwood Select plaintiff to distinguish

  Trierweiler on the ground that it was clear in its lawsuit that the lawyer defendant

  had addressed the opinion letter to it in Utah (the forum state), while the same

  could not be said for the defendant lawyer in Trierweiler. Rockwood Select, 750

  F.3d at 1181 & n.2. We described this “distinction” as “immaterial” because

  “[r]egardless of how the opinion letter was addressed in Trierweiler, the

  plaintiff’s allegation was that the letter was going to end up” in the “forum state”

  and the “law firm knew that.” Id. at 1181 (emphasis added). And just as those

  circumstances were not enough of a hook for personal jurisdiction in Trierweiler,

  the Rockwood Select panel reasoned that it was not enough in the case before it

  that the defendant addressed the opinion letter to a location in the forum state. Id.

  at 1181–82. Further, the panel stressed that the plaintiff’s “strong connection to

  Utah,” the forum state, could not drive the jurisdictional analysis and shape our

  judgment regarding whether the defendant’s activities were expressly aimed at the

  forum state. Id. at 1182. As in Rockwood Select, Mr. Jayson’s acts in preparing

  and signing documents bearing the Kennedy Entities’ Wyoming address and even

  his knowledge that the documents would end up in Wyoming, standing alone,

  signifies little in the express aiming analysis.




                                             45
Appellate Case: 20-8015   Document: 010110675716       Date Filed: 04/26/2022     Page: 46



        The Kennedy Entities attempt to bolster their proof of Mr. Jayson’s

  connection to Wyoming with allegations of CRUPE’s contacts with Peter and

  Paul Kennedy, which were allegedly aimed at inducing them to invest—including

  allegations regarding meetings abroad, phone calls, and exchanged emails. See

  Aplts.’ Opening Br. at 6 (alleging CRUPE’s attorney delivered a Confidential

  Memorandum “directly to Eighteen Seventy in Wyoming by email to Peter and

  Paul Kennedy”); id. at 7 (noting that CRUPE’s attorney “sent the Investment

  Agreement directly to Eighteen Seventy in Wyoming by email addressed to Peter

  and Paul Kennedy (and no other email recipient) with [Mr.] Robertson [courtesy

  copied]”). But this line of argument conflates the activities of other CRUPE

  executives with the activities of Mr. Jayson, individually. As such, it implicates

  little of relevance to our inquiry, which is centered on whether the personal

  conduct of Mr. Jayson was sufficient to establish express aiming.

        To this point, the Kennedy Entities direct us to multiple emails from

  CRUPE that reference Wyoming, but Mr. Jayson is merely copied or entirely

  absent from several of these communications. See id. at 11 (describing an email

  from Mr. Robertson without Mr. Jayson copied); id. at 14 (describing an email to

  Mr. Bihrer that was forwarded to Mr. Jayson). Two other exchanges involved

  only Paul, the chair of CRUPE’s board, who was based in Florida, not Wyoming.

  Id. at 12, 16–17. The sole email exchanges in the record in which Mr. Jayson

  emailed someone located in Wyoming consisted of emails responding to outreach

                                           46
Appellate Case: 20-8015    Document: 010110675716       Date Filed: 04/26/2022       Page: 47



  from Paul (the Florida resident) and copying Peter (the Wyoming resident): the

  first two emails indicating that Mr. Jayson could speak on the phone “Thursday

  . . . anytime U.S. time,” Aplts.’ App., Vol. II, at 483–85, and a third thanking

  Paul for recommending a potential recruiting hire in China, see id. at 481–82

  (Email Exchange, dated Aug. 14, 2014). 16 The Kennedy Entities also point to a

  handful of Mr. Jayson’s face-to-face meetings with Peter and Paul. But, notably,

  these meetings did not even take place in the United States—much less Wyoming.

  They were in Hong Kong and Switzerland. Aplts.’ Opening Br. at 8–9, 15.

        Considering the full picture, then, all the Entities can point to in attempting

  to forge a connection between Mr. Jayson and the forum is the fact that Mr.

  Jayson sent three emails copying someone in Wyoming and several other emails

  to a member of one of the Kennedy Entities who resided in Florida (Paul

        16
                In seeking to establish Mr. Jayson’s forum contacts, the Kennedy
  Entities also reference an email signed “Stuart [Robertson] and Richard [Jayson]”
  sent to Paul and Peter Kennedy discussing CRUPE’s financial performance.
  Aplts.’ Reply Br. at 12 (second alteration in original). Although Mr. Jayson’s
  name is included in the signature line of this message, we believe that the most
  reasonable conclusion to reach from the contents of the email—which was sent
  from Stuart Robertson’s email address and copied Mr. Jayson and mentioned him
  in the third-person in the body of the email—is that Stuart Robertson was actually
  the sole sender of the email and was not joined in sending it by Mr. Jayson. See
  Aplts.’ App., Vol. II, at 511–12 (Email Exchange, dated May 13, 2014)
  (mentioning “Richard [Jayson] and I” in the first line of the email). But even
  if—under a generous application of our standard of review—we were to view this
  email as another email message from Mr. Jayson, it would not alter our analysis.
  Like the other three emails in question, this email is addressed to Paul Kennedy
  (the Florida resident) with Peter Kennedy (the Wyoming resident) copied. And,
  like the others, this email contains no indication that Wyoming was a focal point
  of Mr. Jayson’s conduct.

                                            47
Appellate Case: 20-8015    Document: 010110675716       Date Filed: 04/26/2022    Page: 48



  Kennedy), and met with an operator of the Kennedy Entities who resided in

  Wyoming (Peter Kennedy) in foreign countries over the course of an alleged

  three-year relationship. These contacts simply are not enough: “the forum state

  itself must be the ‘focal point of the tort.’” Dudnikov, 514 F.3d at 1074 n.9

  (quoting Far W. Cap., 46 F.3d at 1080). And were a court to rely on them in

  asserting personal jurisdiction over Mr. Jayson, it would be improperly obliging

  him “to appear to account for merely ‘random, fortuitous, or attenuated contacts’

  with the forum state” in contravention of due process. Id. at 1071 (quoting

  Burger King, 471 U.S. at 475). Notwithstanding the degree of connection that

  other members of CRUPE may have had with the Kennedy Entities—and we

  express no opinion on the jurisdictional import of those contacts—Mr. Jayson

  cannot be said to have made Wyoming the focal point of his allegedly tortious

  conduct.

        In sum, we should not “attribute[]” the Kennedy Entities’ connections to

  the forum—however strong they may be—to Mr. Jayson and allow them to dictate

  the jurisdictional analysis. Walden, 571 U.S. at 289; accord Rockwood Select,

  750 F.3d at 1180. Here, we conclude that the forum state, Wyoming, was not the

  focal point of Mr. Jayson’s allegedly tortious acts—despite that state being the

  principal place of business of the Kennedy Entities. And, relatedly, Mr. Jayson’s

  contacts with the forum were too attenuated to allow a court to properly exercise

  jurisdiction over him. Accordingly, the Kennedy Entities cannot satisfy the

                                           48
Appellate Case: 20-8015   Document: 010110675716       Date Filed: 04/26/2022     Page: 49



  second prong of the Calder “effects test”—the express aiming requirement. And

  this failure to demonstrate express aiming, standing alone, is fatal to the Kennedy

  Entities’ jurisdictional cause: they cannot show that Mr. Jayson purposefully

  directed his allegedly tortious activity at the forum state, Wyoming.

  Consequently, the district court correctly determined that it lacked personal

  jurisdiction over Mr. Jayson.

                                           IV

        For the foregoing reasons, we AFFIRM the district court’s judgment

  dismissing the Kennedy Entities’ lawsuit for lack of personal jurisdiction.




                                           49